                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-635-DCK

UNITED STATES OF AMERICA         )
                                 )
           v.                    )
                                 )
APPROXIMATELY $2,209 IN UNITED   )                                    ORDER
STATES CURERNCY SEIZED DURING    )
EECUTION OF A SEARCH WARRANT AT )
LUXURY NAILS SALON IN DAVIDSON,  )
NORTH CAROLINA; and              )
                                 )
APPROXIMATELY $50,000 IN FUNDS   )
SEIZED VIA SEIZURE WARRANT FROM )
WELLS FARGO ACCOUNT XXXXXX5867, )
SUCH ACCOUNT HELD IN THE NAME OF )
LUXURY NAILS SALON               )



       THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Stay” (Document

No. 13) filed March 30, 2020 by the United States of America, pursuant to 18 U.S.C. § 981(g)(1),

and Claimant Thuy Tien Luong, through counsel, pursuant to 18 U.S.C. § 981(g)(2).       The parties

have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of the parties, the undersigned will grant the motion.

       The parties jointly request that the Court stay all proceedings in this civil forfeiture case

pending the completion of a related criminal case (No. 3:20-CR-079-KDB-DCK) filed against

Claimant Luong.    For the reasons stated in the Joint Motion, the undersigned finds good cause to

stay this case. (Document No. 13).

       IT IS, THEREFORE, ORDERED that the “Joint Motion To Stay” (Document No. 13)

is GRANTED.       This matter is STAYED until otherwise ordered by the Court.      The parties shall
file a status report, or a motion to lift the stay, within fourteen (14) days of the conclusion of the

related criminal case.

       SO ORDERED.



                                              Signed: March 30, 2020
